         Case 5:17-cv-00968-SLP Document 47 Filed 11/08/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

1.     LaTOSHA DAVIS,                     )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Case No. CIV-17-968-SLP
                                          )
1.     INTERIM HEALTHCARE OF              )
       OKLAHOMA CITY, INC.,               )
                                          )
              Defendant.                  )

                           JOINT STIPULATION OF DISMISSAL

       COME NOW the parties, and hereby stipulate and agree that pursuant to Rule

41(a)(1)(A)(ii), the above captioned matter be dismissed with prejudice against the filing

of a future action thereon. Each party to bear their own fees and costs.

       RESPECTFULLY SUBMITTED THIS 8th DAY OF NOVEMBER, 2018.



                                                 s/ Amber L. Hurst
                                                 Mark Hammons, OBA #3784
                                                 Amber L. Hurst, OBA # 21231
                                                 HAMMONS GOWENS HURST & ASSOC.
                                                 325 Dean A. McGee Avenue
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: (405) 235-6100
                                                 Facsimile: (405) 235-6111
                                                 mark@hammonslaw.com
                                                 amber@hammonslaw.com
                                                 Attorneys for Plaintiff
Case 5:17-cv-00968-SLP Document 47 Filed 11/08/18 Page 2 of 2



                                  s/ James L. Gibbs, II
                                  David Proctor, OBA #13863
                                  James L. Gibbs, II, OBA #15689
                                  Timothy A. Heefner, OBA #17524
                                  Seth D. Coldiron, OBA #20041
                                  GOOLSBY, PROCTOR, HEEFNER & GIBBS, P.C.
                                  701 N. Broadway, suite 400
                                  Oklahoma City, OK 73102
                                  405-524-2400; 405-525-6004 (Fax)
                                  dproctor@gphglaw.com
                                  jgibbs@gphglaw.com
                                  theefner@gphglaw.com
                                  scoldiron@gphglaw.com
                                  Attorneys for Defendant




                              2
